Citation Nr: 0519618	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  00-14 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder, to include a right toe disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  During the course of this appeal, 
the claims folder was transferred to the RO in Cleveland, 
Ohio.

The Board notes that the veteran had perfected an appeal for 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  In an April 2005 rating 
decision, service connection was established for 
schizophrenia, paranoid type with PTSD.  As service 
connection has already been granted for PTSD, that issue is 
no longer on appeal before the Board.

The veteran's claims were previously before the Board, and in 
a June 2004 remand they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.


FINDINGS OF FACT

1.  In an unappealed February 1995 rating decision, the RO 
denied service connection for bilateral foot disorders.

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's February 1995 rating decision is not 
so new or significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

3.  In an unappealed July 1996 rating decision, the RO denied 
service connection for a skin disorder.

4.  Evidence associated with the veteran's claims folder 
subsequent to the RO's July 1996 rating decision is new and 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision denying service 
connection for bilateral foot disorders is final.  38 
U.S.C.A. §§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

2.  Since the February 1995 rating decision, new and material 
evidence has not been submitted, and the veteran's claim of 
entitlement to service connection for a bilateral foot 
disorder is not reopened. 38 U.S.C.A. §§ 5103, 5104A, 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  The July 1996 rating decision denying service connection 
for a skin disorder is final.  38 U.S.C.A. §§ 5103, 5103A, 
7104 (West 2002); 38 C.F.R. § 20.1103 (2004).

4.  Since the July 1996 rating decision, new and material 
evidence has been submitted, and the veteran's claim of 
entitlement to service connection for a skin disorder is 
reopened.  38 U.S.C.A. §§ 5103, 5104A, 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a December 1997 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 1998 statement of the case and a 
supplemental statement of the case issued in April 2005, the 
RO notified the veteran of regulations pertinent to service 
connection and new and material evidence claims, informed him 
of the reasons why his claims had been denied, and provided 
him additional opportunities to present evidence and argument 
in support of his claims.  

In an October 2004 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  He was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as VA 
treatment records.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the December 1997 RO decision was made prior to November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until October 2004.  In such instances, 
the Court held that when notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice specifically complying with § 5103(a) 
or 3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 22, 23.  VA must provide notice, consistent with 
the requirements of § 5103(a), 3.159(b), and Quartuccio, 
supra, that informs the veteran of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, that the veteran is to 
provide, and that the veteran provide any evidence in his 
possession that pertains to the claims.  The Board finds that 
the veteran received such notice in October 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in October 2004 was not 
given prior to the December 1997 RO adjudication of the 
claims, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the April 2005 supplemental statement of 
the case provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Board notes that VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The Board concludes that the provisions of the VCAA have been 
complied with to the extent required under the circumstances 
presented in this case.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.


B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the June 2003 personal hearing; service 
medical records; and VA outpatient treatment records and 
opinions.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran requests that the Board reopen and grant his 
claims of entitlement to service connection for a bilateral 
foot disorder, to include a right toe disorder, as well as a 
claim of entitlement to service connection for a skin 
disorder, on the basis that he has submitted new and material 
evidence.  The Board observes that the veteran's bilateral 
foot disorder claim was originally denied in a February 1995 
rating decision on the basis that the service medical records 
were negative for any complaints or treatment of either a 
right or left foot disorder.  In addition, while service 
medical records showed that the veteran was treated for a 
right great toe strain, this was shown to be a temporary 
condition that resolved with treatment and no permanent 
disability was demonstrated at separation.  The February 1995 
rating decision is final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1103 (2004).

With respect to his skin disorder claim, the Board notes that 
the claim was denied in a July 1996 rating decision on the 
basis that while the veteran was treated for groin rashes, 
heat rash, gonorrhea, and tinea cruris during active service, 
there was no evidence that the veteran had a chronic skin 
disorder following separation from service.  The July 1996 
rating decision is final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1103 (2004).

In September 1997, the veteran filed to reopen both of his 
service connection claims.  A December 1997 rating decision 
denied the veteran's claims and he disagreed with that 
decision, initiating a timely appeal.  As there is a prior 
final determination for the veteran's claims of entitlement 
to service connection for a bilateral foot disorder, to 
include a right toe disorder, and a claim of entitlement to 
service connection for a skin disorder, the February 1995 and 
July 1996 rating decisions, respectively, the Board is now 
required to decide whether new and material evidence has been 
presented before reopening and adjudicating the merits of the 
claims.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

1.  Bilateral foot disorder, to include right toe disorder

With respect to the veteran's claim of entitlement to service 
connection for a bilateral foot disorder, to include a right 
toe disorder, subsequent to the February 1995 rating 
decision, VA outpatient treatment reports and personal 
hearing transcripts have been received as evidence.  These 
records show that the veteran was diagnosed with pes planus 
on several occasions.  In October 1997, the veteran was 
treated for painful feet, bunions, and deformed nails.  It 
was noted that the condition was secondary to, and 
complicated by, grossly misfitting footwear.  There is no 
evidence of record indicating that the veteran's bilateral 
foot disorder, to include a right toe disorder, was incurred 
during active service.  As such, the evidence submitted in 
support of the veteran's claims does not constitute new and 
material evidence because although it is new, it does not 
bear directly and substantially upon the issue of service 
connection.  That is, the evidence submitted in support of 
the claim does not constitute new and material evidence to 
the extent it is essentially cumulative and redundant of the 
evidence of record at the time of the prior final denial.  As 
discussed, the RO denied the veteran's claim based upon lack 
of medical evidence that the veteran had a bilateral foot 
disorder or a chronic right toe disorder during active 
service.  There remains a lack of such evidence.  The veteran 
has not submitted any competent medical evidence to show that 
he has a bilateral foot disorder that existed during active 
service.  Moreover, there is no evidence that he currently 
has a right toe disorder that is etiologically related to 
active service.  

The contentions made by the veteran since the February 1995 
rating decision requesting that his service connection claim 
be reopened cannot be considered new.  For the most part, his 
statements are duplicative and repetitive of the contentions 
he made previously.  Moreover, such statements are not 
material because he does not possess medical expertise, and 
he is, therefore, not competent to render an opinion on 
matters involving medical knowledge, such as diagnosis or 
causation.

The Board finds that there is a complete lack of medical 
evidence linking a bilateral foot disorder, to include a 
right toe disorder, to the veteran's military service as 
there is no objective medical evidence indicating that such 
disorder was incurred during service.  Where, as here, the 
determinative issue is one of medical diagnosis or causation, 
competent medical evidence is required.  Lay assertions are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  See 
Pollard v. Brown, 6 Vet. App. 11 (1993) (lay assertions, even 
if new, still would not be material evidence); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (implicitly holding that 
if lay assertions of medical causation will not suffice 
initially to establish a plausible basis for the claim, it 
follows that such assertions cannot serve as a predicate to 
reopen a claim).  

Accordingly, the Board finds that the evidence received 
subsequent to the February 1995 denial of the veteran's claim 
does not provide a new and material basis to reopen the claim 
of entitlement to service connection for a bilateral foot 
disorder, to include a right toe disorder.  Until a claimant 
meets his threshold burden of submitting new and material 
evidence in order to reopen his claim, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


2.  Skin disorder

With respect to the veteran's claim of entitlement to service 
connection for a skin disorder, subsequent to the July 1996 
rating decision, VA outpatient treatment reports and personal 
hearing transcripts have been received as evidence.  These 
records show that in August and October 1997, the veteran was 
seen for complaints of dry skin and a rash to the groin and 
thigh area.  He was diagnosed with tinea cruris and xerosis 
of the lower extremities.  On a June 1998 VA prescription 
report, it was noted that the veteran was being treated for 
chronic tinea cruris.  It was further noted that he had been 
treated for the disorder since 1978.  A December 2000 VA 
report noted the veteran's complaints of a groin rash.  On 
examination, he had minimal scattered lesions and was 
diagnosed with early, mild tinea cruris.  The Board thus 
finds that these records show that the veteran sought 
treatment for a skin disorder following active service and 
continues to receive such treatment.  As such, this newly 
received evidence when viewed in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the veteran's claim.  

Such evidence clearly indicates that the veteran has a skin 
disorder and it is not entirely clear to the Board whether 
such disorder is related to the complaints of skin disorders 
documented in the veteran's service medical records.  
Presuming the truthfulness of the evidence that has been 
presented, the evidence added to the record bears directly 
and substantially upon the specific matter under 
consideration, i.e., whether the veteran currently has a skin 
disorder that is etiologically related to active service.  
Moreover, it is the Board's opinion that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d at 1363 (Fed. Cir. 
1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  Accordingly, 
the Board finds that the veteran has submitted new and 
material evidence, and his claim of entitlement to service 
connection for a skin disorder is reopened.

The Board thus finds that new and material evidence has been 
presented to reopen the veteran's claim of entitlement to 
service connection for a skin disorder.  However, given VA's 
statutory duty to assist the veteran, and in order to give 
the veteran every consideration with respect to the present 
appeal, it is the Board's opinion that further development of 
this issue is necessary.  Following the development as 
requested below, the issue of the veteran's entitlement to 
service connection for a skin disorder will be ready for 
appellate review.


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for a bilateral 
foot disorder, to include a right toe disorder; the claim is 
denied. 

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a skin 
disorder; the appeal is granted to this extent only.


REMAND

As discussed above, the Board has reopened the veteran's 
claim of entitlement to service connection for a skin 
disorder.  The Board has also determined that additional 
development is necessary for that claim.

The veteran's service medical records show that he complained 
of a rash in his groin in August 1978.  It was noted that he 
had an "abrasion rash."  In November 1978, he was diagnosed 
with pseudofolliculitis barbae and instructed not to shave 
his face or neck.  In March 1980, the veteran again reported 
a rash in his groin area and he was diagnosed with gonorrhea.  
At separation in July 1980, the veteran's skin was 
"normal."  A subsequent treatment report noted that the 
veteran had tinea cruris.  

Following service, in August and October 1997, the veteran 
was seen for complaints of dry skin, and a rash to the groin 
and thigh area.  He was diagnosed with tinea cruris and 
xerosis of the lower extremities.  A June 1998 VA report 
noted that the veteran was being treated for chronic tinea 
cruris.  It was further noted that he had been treated for 
the disorder since 1978.  A December 2000 VA report noted the 
veteran's complaints of a groin rash.  He was diagnosed with 
early, mild tinea cruris.

The Board finds that additional examination is necessary in 
this case as the veteran has received varying diagnoses of a 
skin disorder during active service and recently.  

The Board notes that the veteran is currently in receipt of 
Social Security Administration (SSA) benefits and that 
records associated with those benefits are not associated 
with the claims file.  In a letter from the SSA received in 
June 2004, it was noted that the veteran received benefits 
specifically for paranoid schizophrenia and other functional 
psychotic disorders and anxiety disorders.  There is no 
indication that the veteran receives SSA benefits for any 
skin disorder.  The Board thus finds that the veteran's SSA 
records would not be relevant in adjudicating the present 
claim as the SSA expressly indicated that the veteran is in 
receipt of benefits for psychiatric disorders.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) 
(holding that the possibility that SSA records contained 
relevant evidence could not be foreclosed absent a review of 
the records.)  The Board finds that the statements made by 
the SSA discounts any possibility that SSA records contain 
relevant evidence for the veteran's claim of entitlement to 
service connection for a skin disorder.  As such, the Board 
finds that a request of SSA records would not be useful in 
the present case. 

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, this case is 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask him to identify all health care 
providers that treated him for a skin 
disorder from 1980 to the present.  The 
RO should obtain records from each health 
care provider the veteran identifies.  
The RO should then and associate any 
records obtained with the veteran's 
claims folder.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
examination to determine the nature and 
etiology of any skin disorders he may 
have.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is specifically requested to 
comment on whether the veteran currently 
has a skin disorder that is at least as 
likely as not etiologically related to 
his in-service complaints of rashes and 
tinea cruris, or otherwise to the 
veteran's military service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

3.  The RO should then conduct a de novo 
review the entire record and readjudicate 
the veteran's claim.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


